          Case 1:20-cr-00084-LO Document 12 Filed 06/11/20 Page 1 of 1 PageID# 68

                          UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA



         UNITED STATES OF AMERICA

                         v.                                       ARRAIGNMENT AND
                                                               PLEA AGREEMENT HEARING

      GARRISON KENNETH COURTNEY                                        Case No. 1:20CR84


HONORABLE LIAM O’GRADY presiding                                               Time Called: 10:32 a.m.
Proceeding Held: June 11, 2020                                              Time Concluded: 11:24 a.m.
Deputy Clerk: Amanda                                                         Court Reporter: S. Wallace

Appearances:

UNITED STATES OF AMERICA by:                          Matthew Burke (at counsel table)
GARRISON COURTNEY in person and by:                   Stewart Sears
INTERPRETER: None                                     ☐ Interpreter Sworn


☒ Defense counsel advises that defendant wishes to    ☒ Court advises defendant as to:
  enter a plea of guilty                                ☒ Elements of the offense
☒ Plea Agreement filed                                  ☒ Maximum penalties
☒ Defendant has reviewed plea agreement with            ☐ Mandatory minimum sentence
  counsel and is satisfied w/representation             ☒ Forfeiture provision
☒ Defendant sworn                                       ☒ Sentencing guidelines
☐ Defendant advised that false statements made          ☒ Right to a jury trial
  under oath may result in prosecution for perjury      ☒ Waiver of appeal rights
☒ Court questions defendant as to background,         ☒ Government provides factual basis as set forth in
  education, medical history, drug usage                plea agreement


☒ GUILTY plea entered to Count(s) One                 ☒ Court finds Defendant’s plea to be knowing and
  of the ☐ indictment, ☐ superseding indictment, ☒      voluntary and that a factual basis exists for the plea
  information                                           ☒ Defendant adjudged guilty
☒ PSR ordered                                         X Waiver of Indictment filed knowingly
☒ Sentencing set for: October 23, 2020 at 9:00 a.m.

 ☐ Detention continued; or ☒ Bond set:            ☐ as previously set, or ☐ as modified:
